                        \




                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               NO: 5:19-CV-389(D)


UNITES STATES OF AMERICA,                       )
                  Plaintiff,                    )
                                                )
            v.                                  ) ENTRY OF DEFAULT
                                               .)   FED. R. CIV. P. 55
CHRISTOPHER W. LUSKY, SR.,                      )
                  Defendant.                    )

      Upon motion, request, and proper showing by attorney for the plaintiff, United

States of America, the above-named defendant having failed to appear, plead, or

otherwise defend as provided by Rule 55 of the Federal Rules of Civil Procedure, default

is hereby entered against said defendant.

      This the   _I__ day of December, 2019.

                                       PETER A. MOORE, JR.
                                       Clerk, United States District Court
